Citation Nr: 0823857	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for Crohn's 
disease, currently assigned a 30 percent evaluation.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for fistula in ano associated with Crohn's disease 
and inflammatory bowel disease.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1982 to January 
1988, with additional periods of inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a higher evaluation for Crohn's 
disease, currently assigned a 30 percent evaluation, was last 
before the Board in March 2006 when the claim was denied.  
The veteran appealed the Board's March 2006 decision to the 
Court of Appeals for Veterans Claims ("the Court").  By 
Order dated March 6, 2008, the Court remanded only that part 
of the Board's March 2006 decision which denied an initial 
rating evaluation greater than 30 percent for Crohn's 
disease, for compliance with instructions included in a Joint 
Motion for Partial Remand ("Joint Motion").  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for fistula in ano associated with Crohn's 
disease and inflammatory bowel disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  Crohn's disease is no more than moderately severe.

2.  The Crohn's disease has not caused marked interference 
with his employment, nor has it resulted in frequent periods 
of hospitalization post-service.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent rating for Crohn's disease are not met, nor does the 
condition warrant referral for an extraschedular rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7323 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Although the disability must be considered in 
the context of the whole recorded history, including service 
medical records, the present level of disability is of 
primary concern in determining the current rating to be 
assigned.  See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 
Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the issue of entitlement to an increased 
rating for Crohn's disease is an initial rating cases; in 
such a case, separate ratings can be assigned for separate 
periods of time based on the facts found; therefore, all 
evidence of the veteran's condition since the effective date 
must be carefully considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

Medical evidence of record shows that the veteran was 
diagnosed with Crohn's disease in 1989.  In early 1990, he 
experienced an acute exacerbation, with weight loss, and 
reduced hemoglobin, requiring blood transfusions.  He again 
experienced exacerbations in 1992, and developed iron 
deficiency anemia and perianal fissures.  In November 1996, 
fistula in ano was noted.  Service connection for Crohn's 
disease was granted in June 2003, effective in October 1997.

There is no Diagnostic Code directly applicable to Crohn's 
disease.  The veteran's service-connected Crohn's disease is 
currently rated by analogy to Diagnostic Code 7323 
(ulcerative colitis).  38 C.F.R. § 4.20.  Under this code, 
moderately severe symptoms with frequent exacerbations 
warrant a 30 percent rating.  A 60 percent rating is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with health only being fair when disease is 
in remission.  A 100 percent rating is warranted for a 
pronounced condition, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  38 C.F.R. § 4.71a, Diagnostic Code 7323.

The several volumes of VA medical records show the veteran 
has been hospitalized on numerous occasions since October 
1997, primarily for treatment of alcohol dependence.  He has 
also had several domiciliary stays.  In general, these 
records show Crohn's disease as an ongoing diagnosis, rarely 
with flares.  In December 1997, he weighed 170 pounds, and 
was noted to be fairly stable with no flares.  The only 
hospitalization which resulted in a primary diagnosis of 
Crohn's disease was a domiciliary residence from November 
1998 to April 1999.  During this stay, in January 1999, he 
underwent a baseline colonoscopy, which disclosed Grade 3 
inflammation and lesions throughout.  The assessment was 
moderately severe Crohn's colitis, and he was started on 
prednisone.

In May 2003, a VA examination was conducted.  The veteran 
complained of cramps in the lower abdomen, as well as 
diarrhea 10 to 15 times per day, and he said that he had been 
continuously on steroids since 1989.  On examination, he had 
a slightly protuberant abdomen, and appeared well-nourished.  
Bowel sounds were present and normal.  An internal 
examination was not conducted.

Another VA examination was performed in January 2004.  At 
that time, the veteran said he had 7 to 8 bowel movements a 
day, without hematochezia.  The examiner observed that a note 
earlier that month by a gastroenterologist had reported 4 
bowel movements per day.  The examiner's opinion was the 
veteran had Crohn's disease which appeared to be stable.

More recently, during a VA domiciliary from December 2004 to 
April 2005, the veteran had no hospitalizations, and his 
Crohn's disease was noted to be asymptomatic.  Prednisone was 
not listed as one of his ongoing medications.

Thus, the evidence as a whole does not show more than 
moderately severe symptoms of Crohn's disease with frequent 
exacerbations.  Severe symptoms have not been shown, during 
the relevant time period, nor have numerous attacks a year, 
or malnutrition.  No overall decline in the veteran's health 
when the disease is in remission has been attributed to 
Crohn's disease.  See 38 C.F.R. § 4.114, DC 7323.

The veteran contends that he should be granted separate 
ratings under various other diagnostic codes pertaining to 
the gastrointestinal system.  Specifically, it is argued that 
he should be assigned a separate rating for enteritis (DC 
7325), evaluated as irritable bowel syndrome (DC 7319), 
because he was awarded Social Security Administration (SSA) 
disability benefits for regional enteritis.  However, the 
rating schedule precludes the assignment of separate ratings 
for ratings under Diagnostic Codes 7301 through 7329; 7331; 
7342; and 7345 through 7348.  Rather, a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture.  38 C.F.R. § 4.114.  Thus, he 
can be evaluated under DC 7319 or 7323 or 7325, but not under 
more than one of those codes.

In determining the most appropriate diagnostic code for an 
analogous rating for a closely related disease or injury, 
consideration is given not merely to similarity of symptoms 
but also to the (1) "functions affected," (2) "anatomical 
localization," and (3) "symptomatology."  Lendenmann v. 
Principi, 3 Vet. App. 345, 351 (1992); 38 C.F.R. § 4.20.  
Crohn's disease is indeed a type of enteritis: "Crohn's 
disease is synonymous with regional enteritis."  STEDMAN'S 
MEDICAL DICTIONARY 495 (26th ed. 1995).  However, enteritis 
is rated as irritable colon syndrome.  38 C.F.R. Part 4, Code 
7325.  Irritable colon syndrome is a functional bowel 
disorder, whereas Crohn's disease and ulcerative colitis are 
both chronic inflammatory diseases of the bowel.  THE MERCK 
MANUAL OF DIAGNOSIS AND THERAPY 302, 312 (17th ed. 1999).  
Moreover, the veteran's current rating of 30 percent is the 
maximum rating for irritable colon syndrome.  See 38 C.F.R. 
§ 4.114, Code 7319.  Thus, ulcerative colitis is not only the 
most closely analogous condition to Crohn's disease, but also 
potentially more favorable, as it provides for higher 
ratings.

It is also contended that a separate rating is warranted for 
hemorrhoids (DC 7336).  Service connection is not in effect 
for hemorrhoids, so a disability rating cannot be assigned 
for any symptoms associated with that condition.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.
On appeal to the Court, the veteran's attorney raised the 
issue of entitlement to an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b) for the veteran's Crohn's 
disease.  The RO had not expressly consider whether an 
extraschedular rating was appropriate.  When the Board 
addresses an issue that was not addressed by the RO, 
consideration must be given to whether the veteran will be 
prejudiced by the Board's consideration of the issue in the 
first instance.  In this case, the veteran's due process 
rights are not violated by this Board decision for the 
following reasons.  

The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his abilities at 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

The schedular evaluations for Crohn's disease are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where specific 
objective criteria are met, such as malnutrition, anemia, 
etc..  The veteran does not meet the schedular criteria for a 
higher disability rating.  It does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  

More importantly, the veteran has not required frequent 
periods of hospitalization.  VA hospitalization records 
reveal that the veteran has been hospitalized on numerous 
occasions beginning in 1996.  Significantly, the vast 
majority of these hospitalizations were primarily for 
treatment of substance abuse.  While the veteran was also 
treated during some of these times for his service-connected 
Crohn's disease, there is no indication that hospitalization 
was required to treat the Crohn's disease.  The only 
hospitalization which resulted in a primary diagnosis of 
Crohn's disease was a domiciliary residence from November 
1998 to April 1999.  The Board finds that this single 
hospitalization does not equate to "frequent 
hospitalizations" and does not form the basis for a grant of 
an extraschedular evaluation.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms consist 
of frequency of bowel movements, and such impairment is 
contemplated in the disability rating that has been assigned.  
In other words, he does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  

At the time of an August 2003 VA examination, the veteran 
alleged that he had an unstable work history due to 
complications from Crohn's disease including the frequent 
need to use the restroom.  The veteran has reported at other 
times that his employment was affected by the Crohn's 
disease.  Significantly, other than the veteran's own 
allegation, he has not presented any evidence from any 
employers indicating that his employment was affected by his 
service-connected Crohn's disease.  There are other 
statements in the clinical records which indicate that the 
veteran's employment problems were due to alcohol abuse.  The 
veteran has reported that he had to wear pads and always had 
to know where a restroom was.  He alleged this symptomatology 
caused problems with employment.  The Board notes that the 
veteran is already receiving compensation based on his use of 
pads.  

Social Security records indicate the veteran alleged he was 
not able to work after due to problems associated with 
Crohn's disease including abdominal pain and diarrhea.  His 
application for benefits was based on other medical disorders 
as well.   On appeal to the Court, the veteran's attorney 
argued that the Social Security Administration found the 
veteran disabled based on the severity of his Crohn's 
disease.  That is not entirely true, however.  The Social 
Security Administration actually found that the veteran does 
have significant limitations on his ability to work due to 
his medical conditions, but that he retained the ability to 
perform lighter work.  Based on special rules available to 
Social Security claimants, however, that agency was able to 
declare him disabled.

Although VA is required to consider the findings of the 
Social Security Administration, VA is not bound by their 
conclusions.  Adjudication of VA and Social Security claims 
is based on different laws and regulations.  More 
importantly, though, the award of disability benefits to the 
veteran was based on factors that VA cannot consider - such 
as age.  It is clear from the SSA's decision that the 
veteran's Crohn's disease alone was not significant enough to 
grant total disability.  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.  
The evidence establishes that the veteran's Crohn's disease 
has been no more than moderately severe for any distinct 
period of time since October 1997, and the preponderance of 
the evidence is against a higher rating under DC 7323.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In reaching this determination, the benefit-of-the-
doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  



Veterans Claims Assistance Act of 2000

As explained by the Board in its March 2006 decision, the 
veteran was sent a letter in January 2004 which was 
specifically intended to address the requirements of the 
VCAA.  The sufficiency of the aforementioned VCAA letter and 
VA's compliance with its duty to assist the veteran in 
substantiating his claim was discussed at length by the Board 
on pages 11-12 of the March 2006 decision.  

Although there was some intervening caselaw between the 
Board's decision and the Court's Order - i.e., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) - the Joint Motion for 
Remand, the attorney's brief, and the Court's Order do not 
contain any indication that the veteran did not receive 
appropriate notice.  In fact, the Joint Motion identified no 
fault in the either VA's compliance with the VCAA or the 
Board's "reasons and bases" discussion of same.  

If the parties to the Joint Motion believed the Board's VCAA 
discussion was in any way problematical, they would have 
undoubtedly explained such potential error in the body of the 
Joint Motion.  They did not.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [holding that the "Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].  Although the Court's Order serves to vacate 
the Board's  2006 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board 
articulated how VCAA compliance with respect to the duty to 
notify was achieved.  Because the Joint Motion and Court 
Order found no fault in the Board's previous notice 
discussion, and for the sake of economy, that complete 
discussion will not be repeated.   


ORDER

An initial rating higher than 30 percent for Crohn's disease, 
to include referral for an extraschedular rating, is denied.  


REMAND

In May 2008, the veteran's representative submitted a 
statement indicating that she was responding to a March 25, 
2008 statement of the case.  The attorney indicated that the 
veteran was disagreeing with the initial disability 
evaluation assigned for the fistula in ano with Crohn's 
disease and inflammatory bowel disease.  The attorney also 
indicated that the veteran desired to attend a video 
conference hearing to be conducted by a Veteran's Law Judge.  
The veteran has not been afforded his requested hearing and 
there is no indication that the request for a hearing has 
been withdrawn.  The veteran should be scheduled for a Board 
videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board videoconference hearing in 
accordance with the docket number of his 
appeal.  This pertains to the issue of the 
rating for the fistula in ano only.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHELLE L.KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


